Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 25, 1973, convicting her of attempted assault in the second degree and resisting arrest, upon a jury verdict, and imposing sentence. Judgment affirmed. The point urged by defendant that the crime of menacing should have been charged is not available to her in view of the fact that she was convicted of attempted assault in the second degree and the lesser included crime of attempted assault in the third degree was charged. We have considered the other points raised and find them to be without merit. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.